United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        May 27, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60238
                             Summary Calendar


                               KENAN POLAT,

                                                               Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A27 726 596


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Kenan Polat, a native and citizen of Turkey, petitions

for review of an order from the Board of Immigration Appeals (BIA)

dismissing his appeal of the immigration judge’s (IJ) decision to

deny his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).                We are

without jurisdiction to address Polat’s challenge to the denial of

his request for voluntary departure.         Eyoum v. INS, 125 F.3d 889,

891 (5th Cir. 1997).



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          The    BIA’s   order   dismissing   Polat’s   appeal   expressly

adopted and affirmed, with exceptions deemed harmless, the IJ’s

finding that Polat was not a credible witness. Although our review

ordinarily is limited to the BIA’s decision, when the BIA adopts

the decision of the IJ, this court may review the IJ’s decision.

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).       Because the

BIA adopted the IJ’s credibility finding but added its own reasons,

we review both decisions.

          The IJ must determine the credibility of witnesses. Chun

v. INS, 40 F.3d 76, 78 (5th Cir. 1994); Efe v. Ashcroft, 293 F.3d

899, 903 (5th Cir. 2002).         The court does not substitute its

judgment for that of the IJ or BIA with respect to witness

credibility and the ultimate factual findings based on credibility

determinations.     Chun, 40 F.3d at 78.      When a finding regarding

credibility is based on “a reasonable interpretation of the record

and therefore supported by substantial evidence,” it will be

upheld.   Id. at 79.      “[A] credibility determination may not be

overturned unless the record compels it.”        Lopez De Jesus v. INS,

312 F.3d 155, 161 (5th Cir. 2002)(citing Chun, 40 F.3d at 78).

          In addition to arguing the merits of his claims for

asylum, withholding of removal, and protection under the CAT, Polat

challenges the IJ’s finding, adopted by the BIA, that he was not a

credible witness.    The IJ’s credibility finding is amply supported

by the record.    See Chun, 40 F.3d at 79.     The record thus does not

compel a credibility determination contrary to that of the IJ.        See

                                     2
Lopez   De   Jesus,   312   F.3d   at    161.     Because   the   credibility

determination    is   supported     by      substantial   evidence,   Polat’s

petition for review of the BIA’s order is DENIED.




                                        3